Priority
Applicant states that this application claims priority to U.S. Provisional Application, No. 63/119840 by way of statement under a priority claim on the WIPO International Registration Publication Data.  As noted in MPEP 201.07, it is not appropriate that a design patent application be the non-provisional application of a provisional utility application. 
Utility patent applications may claim the benefit of a provisional application under 35 U.S.C. 119(e) whereas design patent applications may not. See MPEP 1504.10, 35 U.S.C. 172 and 37 CFR 1.78 (a).
Therefore priority to U.S. Provisional Application, No. 63/119840 must be been deleted throughout the application. 
The examiner also notes that the registered design was filed more than six (6) months before the filing of the application in the United States.  35 U.S.C 172, MPEP 1504.10.
DETAILED ACTION
Restriction Requirement
The application discloses the following embodiments:
Embodiment 1 FIGS. 1.1-2.7
Embodiment 2 FIGS. 2.1-2.7
Embodiment 3 FIGS. 3.1-3.7
Embodiment 4 FIGS. 4.1-4.7
Embodiment 5 FIGS. 5.1-5.7
Embodiment 1 FIGS. 1-7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Plainer, 155 USPQ 222 (Comm'r Pat. 1967).
Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.
Embodiment 1 is distinctly shaped as a triangle with angled corners. Embodiments 2 and 3 are forms which differ only in that one is a square and one is a rectangle. This variation in dimensions is not considered patentably distinct. Similarly, Embodiment 4 is circular and 5 is oval.
Because of the differences and similarities identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably distinct nor are shown to be obvious in view of analogous prior art. 
The above disclosed embodiments divide into the following distinct groups of designs:
Group I  embodiment 1, FIGS. 1.1-1.7
Group II embodiments 2 and 3, FIGS. 2.1-2.7 and 3.1-3.7
Group III embodiments 4 and 5, FIGS. 4.1-4.7 and 5.1-5.7
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
1)  A reply to this requirement must include an election of an embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single embodiment will be held nonresponsive.
2)  Applicant must formally cancel any drawing figures and the corresponding descriptions, which are directed to non-elected embodiments. Do not re-number the elected embodiment(s).
3)  Remove all references to non-elected embodiment(s) in the specification by cancelling the figure descriptions of those embodiment(s).  
4)  Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another.
Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918